Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County, imposed February 28, 1977, upon his conviction of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, the sentence being a period of imprisonment of from one and one-half to three years. Sentence affirmed and case remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (subd 5). Appellant challenges the propriety of his sentence as a second felony offender. He concedes the commission of the second felony on March 12, 1976 and the sentence on the predicate felony on May 29, 1963. The second felony offender statement alleges interim incarceration time of 3 years, 3 months and 24 days. The appellant contends that time spent by him in the Westchester County Penitentiary was improperly included in this interim incarceration time for purposes of tolling the 10-year limitation period (see Penal Law, § 70.06, subd 1, par [b], cl [iv]), and that, hence, he was improperly considered a second felony offender. However, section 70.06 (subd 1, par [b], cl [v]) of the Penal Law provides: "In calculating the ten year period under subparagraph (iv), any period of time during which the person was incarcerated for any reason between the time of commission of the previous felony and the time of commission of the present felony shall be excluded and such ten year period shall be extended by a period or periods equal to the time served under such incarceration” (emphasis supplied). We believe that incarceration for a misdemeanor conviction is to be included for tolling purposes within the meaning of the words "for any reason”. Accordingly, we find the appellant’s challenge to be without merit. Gulotta, P. J., Hopkins, Martuscello and Latham, JJ., concur.